                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PARIS L. JAMES,                           :
           Plaintiff,                     :
                                          :             No. 1:14-cv-01951
             v.                           :
                                          :             (Judge Kane)
DAVID VARANO, et al.,                     :
         Defendants                       :


                                      ORDER

      AND NOW, on this 15th day of April 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants’ motion for summary judgment (Doc. No. 151) is DENIED WITHOUT
         PREJUDICE; and

      2. Defendants Mains, Schmerfeld, Romig, Segedy, Baker, Schoch, and Masser may file,
         within forty-five (45) days of the date of this Order, a renewed motion for summary
         judgment addressing James’s Eighth Amendment excessive force claim.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
